Citation Nr: 1820368	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Alan Watt, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1955 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran submitted a notice of disagreement in September 2015.  A statement of the case (SOC) was issued in April 2016.  The Veteran perfected a timely substantive appeal via VA Form 9 later in April 2016.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

Additional evidence, including VA treatment records, has been associated with the claims file since the issuance of the April 2016 SOC.  However, the Board's decision herein to grant the claim on appeal is entirely favorable to the Veteran.  Accordingly, there is no prejudice in proceeding with adjudication.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that his current sleep apnea is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition herein with respect to the Veteran's claim of entitlement to service connection for sleep apnea, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Sleep apnea

The Veteran asserts that service connection is warranted for sleep apnea.  He contends that the condition had its onset in service, as demonstrated by symptoms including snoring, disrupted sleep, and fatigue.  For the reasons that follow, the Board finds that service connection is warranted for the condition.

As an initial matter, the medical record establishes a current diagnosis of sleep apnea, as documented in the February 2015 VA examination report and the Veteran's treatment records.  Thus, the Board finds that the first element of the service connection analysis is fulfilled.

With respect to in-service incurrence of a disease or injury, the Veteran has described experiencing symptoms in service, including loud snoring, disrupted sleep, and fatigue.  Buddy statements from fellow sailors and his first wife confirm these symptoms.  Additionally, the Veteran testified during his hearing before the Board that he sought treatment for his sleep troubles during service.  His service treatment records (STRs) confirm this assertion.  In November 1969, STRs reflect a complaint from the Veteran that he could not sleep at night.  He reported only an hour of sleep per night over the past four months.  In September 1971, he complained again of being tired and experiencing fatigue for the past six months.  In October 1971, he again complained of fatigue.  Later in October 1971, he was diagnosed with anemia and the fatigue was attributed to this condition.  In a Report of Medical History completed in June 1978, the Veteran denied trouble sleeping.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the in-service element is fulfilled.

The remaining question for consideration is whether the currently diagnosed sleep apnea is related to the symptoms described during service.  On this question, the Board finds that the evidence is at least in equipoise that the Veteran's sleep apnea is causally or etiologically due to his service.  

The Board notes the negative VA medical opinion contained in the January 2015 VA examination report.  The examiner opined that the Veteran's sleep apnea was not at least as likely as not caused by or the result of his time in service.  He suggested that weight gain was the significant causative factor for the condition.  However, his rationale stated that there were no complaints of snoring or poor sleep during service in STRs.  As described above, this is inaccurate, as the Veteran did report sleep troubles during service.  Thus, the Board affords this opinion minimal probative value in light of the in-services complaints of poor sleep and fatigue.

Moreover, the record contains several positive nexus opinions attributing the sleep apnea causally to the Veteran's service.  In April 2015, his private neurologist submitted a letter in which he opined that it is highly likely that the obstructive sleep apnea began during and as a result of service.  The neurologist discussed the statements from the Veteran and his fellow sailors in support of this opinion.  In May 2015, his VA primary care physician prepared a statement in which she opined, after reviewing patients records and letters, that it is more likely than not that the Veteran suffered from obstructive sleep apnea while on active duty.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Given the evidence of record in this case, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for sleep apnea.  The Veteran has a post-service diagnosis of sleep apnea, in-service complaints of sleep problems and fatigue, and probative medical opinions supported by the competent and credible lay evidence that relates the current diagnosis to his service.  Resolving reasonable doubt in the Veteran's favor, the claim of entitlement to service connection for sleep apnea is granted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 3.303(b).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


